MEMORANDUM**
Rodolfo Duarte appeals from his jury-trial conviction and 12-month sentence for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960; and for possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Duarte’s counsel has filed a brief stating *464there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Duarte the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.